Case 3:20-mc-00053-NJR Document 13 Filed 12/07/20 Page 1 of 11 Page ID #533


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 GENERAL MEDICINE, PC,

                  Petitioner,

 v.                                               Case No. 3:20-MC-53-NJR

 UNITED STATES OF AMERICA,

                  Respondent.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Petition filed by General Medicine, PC, to set aside

certain Civil Investigative Demands (CIDs) served upon nursing facilities for which

General Medicine provides healthcare services (Doc. 2). The CIDs were issued by

Respondent United States of America pursuant to the False Claims Act, 31 U.S.C. §§ 3729-

3733 (FCA), in the course of an FCA investigation (Id.). For the following reasons, the

petition is denied.

                                       BACKGROUND

       General Medicine, a Michigan-based company, employs physicians and nurse

practitioners that specialize in the near-daily monitoring and care of post-acute patients

(Doc. 2 at ¶ 1; Doc. 4). These medical professionals provide care exclusively for patients

in nursing homes, skilled nursing, rehabilitation, assisted living, and other long-term care

facilities (Id.). According to General Medicine, the U.S. Attorney’s Office for the Southern

District of Illinois (“the Government”) has been investigating General Medicine for

possible violations of the False Claims Act since at least 2015 (Id. at ¶ 2).


                                        Page 1 of 11
Case 3:20-mc-00053-NJR Document 13 Filed 12/07/20 Page 2 of 11 Page ID #534


      The Government seeks to determine whether General Medicine submitted false

claims for payment to Medicare based on excessive, inflated, and medically unnecessary

services provided to nursing facility residents (Doc. 4). Specifically, the investigation

seeks to determine “whether federal insurers have paid General Medicine millions of

dollars for false claims arising from excessive, medically unnecessary visits to nursing

home residents.” (Docs. 4; 4-1). Also being investigated is whether General Medicine

knowingly upcoded claims for payment to obtain higher reimbursement, performed

cursory visits with residents that did not provide any benefit or meet reimbursement

requirements, and unbundled related services into multiple visits to artificially generate

additional claims and revenue (Id.). The Government has focused its inquiry on General

Medicine’s Care Plan Reviews (CPRs) and Monthly Medication Reconciliations/Reviews

(MMRs), which General Medicine requires its clinicians to conduct every month with

every Medicare patient, regardless of the patient’s need for the services (Id.). General

Medicine also apparently bills these CPRs and MMRs at the highest reimbursement code

available, which should only be used for comprehensive, complex visits (Id.).

      During its investigation, the Government learned that “certain nursing facilities

had relevant concerns about General Medicine’s services, including the frequency and

medical necessity of some visits” (Id.). The Government points to a letter from one

nursing facility, in which the facility noted that it terminated its contract with General

Medicine because management and the Medical Director “felt that too many unnecessary

orders were being written. There would be 2 people at the facility five days a week; we

felt it was too excessive.” (Doc. 4-2). Based on this information, the Government issued



                                      Page 2 of 11
Case 3:20-mc-00053-NJR Document 13 Filed 12/07/20 Page 3 of 11 Page ID #535


CIDs containing the six interrogatories to select nursing facilities likely to have recent and

relevant knowledge about General Medicine’s services” pursuant to 31 U.S.C. § 3733

(Doc. 4).

       On July 28, 2020, General Medicine initiated this action to set aside the CIDs issued

by the Government to North Carolina State Veterans Home and an unknown number of

other facilities as part of its investigation (Doc. 2 at ¶ 3). The CIDs consist of six

interrogatories (Id. at ¶ 4). Specifically, the CIDs ask the facilities to indicate: (1) the

General Medicine practitioners who have provided services at the facility within the last

12 months; (2) whether the facility has received any complaints about General Medicine

or a General Medicine practitioner during the past 12 months and details about the

complaint(s); (3) whether resident medications are regularly reviewed for dosage,

discontinuation, and/or contraindication and details about that review including

General Medicine’s involvement; (4) whether resident care plans are regularly reviewed

and details about that review, including General Medicine’s involvement; (5) whether the

facility has any concern regarding General Medicine or its practitioners, including the

frequency of visits, quality of care, time spent with residents, or any other concerns; and

(6) the name of the person who prepared the responses or is knowledgeable about the

responses (Doc. 2-2).

       General Medicine argues the CIDs should be set aside because they fail to comply

with the specificity requirements of 31 U.S.C § 3733, do not seek information reasonably

relevant to an investigation and/or seek information already in possession of the

Government, are overbroad and harassing, and were issued in bad faith. General



                                       Page 3 of 11
Case 3:20-mc-00053-NJR Document 13 Filed 12/07/20 Page 4 of 11 Page ID #536


Medicine also asserts it would be an abuse of process to enforce the CIDs.

       In response, the United States argues General Medicine has no right to set aside

the CIDs under the FCA, as the statute permits only the recipient of a CID to move to set

it aside (Doc. 4). Further, even if General Medicine could challenge CIDs it did not receive,

the CIDs were issued in good faith, serve a legitimate purpose, and request specific

information that is directly relevant and material to the investigation (Id.).

       General Medicine asserts in reply that it has standing to challenge the CIDS. And,

furthermore, the CIDs could not have been issued in good faith, considering the alleged

impetus for the CIDs occurred more than a year before the CIDs were issued (Doc. 12).

General Medicine also contends the Government is no longer “investigating” but

conducting one-sided discovery through the irrelevant CIDs (Id).

       In essence, General Medicine seeks to compel the Government to decide either file

a False Claims Act case against it—or leave it alone. General Medicine asserts that, since

the investigation began in 2015, it has lost approximately 83 percent of the facilities it

served and over 70 percent of its staff (Doc. 12). Prior to the investigation, General

Medicine had a less than 6 percent attrition rate per year (Id.). Thus, the Government

continues to inflict harm on General Medicine and the patients it serves, while at the same

time failing to “diligently” investigate whether a violation of the False Claims Act has

occurred, as required by 31 U.S.C § 3730(a).

                                     LEGAL STANDARD

       Under the False Claims Act, before commencing a civil proceeding under section

3730(a), the Attorney General or a designee may issue a CID to any person believed to be

in possession, custody, or control of any documentary material or information relevant

                                       Page 4 of 11
Case 3:20-mc-00053-NJR Document 13 Filed 12/07/20 Page 5 of 11 Page ID #537


to a false claims law investigation. 31 U.S.C. §ௗ3733(a)(1). The purpose of the CID, which

serves as an administrative subpoena, is to “enable the Government to determine

whether enough evidence exist[s] to warrant the expense of filing [a civil] suit, as well as

to prevent the potential Defendant from being dragged into court unnecessarily.” United

States v. Witmer, 835 F. Supp. 208, 211 (M.D. Pa. 1993), aff'd, 30 F.3d 1489 (3d Cir. 1994)

(quoting H.R.Rep. 660, 99th Cong., 2d Sess. 26 (1986); United States v. Markwood, 48 F.3d

969, 975–76 (6th Cir. 1995). “Although Congress has chosen to call this subpoena by

another name, a false claims CID is, at its essence, a subpoena issued by an administrative

agency.” Markwood, 48 F.3d at 796.

       “[A] district court’s role in the enforcement of an administrative subpoena is a

limited one.” Id. A court’s “inquiry is appropriate only into whether the evidence sought

is material and relevant to a lawful purpose of the agency.” E.E.O.C. v. Kloster Cruise Ltd.,

939 F.2d 920, 922 (11th Cir. 1991).

                                         DISCUSSION

I.     Standing

       Before addressing whether the CIDs comply with the requirements set forth by 31

U.S.C. § 3733, the Court must determine whether General Medicine has standing to bring

this action to set aside the CIDs.

       The False Claims Act provides that “[a]ny person who has received a civil

investigative demand . . . may file, in the district court of the United States for the judicial

district within which such person resides, is found, or transacts business . . . a petition for

an order of the court to modify or set aside such demand.” Id. § 3733(j)(2). The

Government argues that, because General Medicine was not the recipient of the CIDs,

                                        Page 5 of 11
Case 3:20-mc-00053-NJR Document 13 Filed 12/07/20 Page 6 of 11 Page ID #538


under the statute it has no right to bring this action to set the CIDs aside. General

Medicine disagrees, arguing that the target of an investigation has standing to challenge

the validity of a subpoena on the ground that it is in excess of the terms of the applicable

statute. Moreover, it argues, federal courts have inherent federal question jurisdiction to

grant equitable relief against actions that exceed statutory authority.

       In order to have Article III standing, a “plaintiff must have suffered or be

imminently threatened with a concrete and particularized ‘injury in fact’ that is fairly

traceable to the challenged action of the defendant and likely to be redressed by a

favorable judicial decision.” Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S.

118, 125, 134 S. Ct. 1377, 1386, 188 L. Ed. 2d 392 (2014). The Supreme Court also has

recognized prudential limits on the parties that may invoke the courts’ powers.

Prudential standing encompasses “at least three broad principles: the general prohibition

on a litigant’s raising another person’s legal rights, the rule barring adjudication of

generalized grievances more appropriately addressed in the representative branches, and

the requirement that a plaintiff’s complaint fall within the zone of interests protected by

the law invoked.” Id. (quotations and citations omitted).

       The Government argues General Medicine is not within the zone of interests

created by § 3733(j) of the FCA because it states that any person who has “received” a

CID may move to have it set aside. But the statute does not prohibit a third party from

challenging a CID, and the United States has pointed to no statute or rule that divests the

Court of its authority to hear a third-party’s objections to a subpoena. See Noble Roman’s,

Inc. v. Hattenhauer Distrib. Co., 314 F.R.D. 304, 305 (S.D. Ind. 2016). Indeed, as noted in



                                       Page 6 of 11
Case 3:20-mc-00053-NJR Document 13 Filed 12/07/20 Page 7 of 11 Page ID #539


Noble Roman’s, the only Seventh Circuit case to discuss a party’s “standing” to challenge

a non-party subpoena found that “[a] party has standing to move to quash a subpoena

addressed to another if the subpoena infringes upon the movant’s legitimate interests.”

Id. (quoting United States v. Raineri, 670 F.2d 702, 712 (7th Cir. 1982)).

       Here, General Medicine has shown that it is imminently threatened with a concrete

and particularized injury in fact. It states that it has lost approximately 83 percent of the

facilities it served and over 70 percent of its staff since the investigation began, and one

facility terminated its business relationship with General Medicine after being served

with a similar CID, citing “ongoing legal proceedings” as the reason. Additionally,

General Medicine notes that much of the information requested in the CIDs will have to

be obtained from General Medicine and its employees. Thus, General Medicine has

shown that the CIDs infringe upon its legitimate business interests such that it has

standing to raise its objection in this Court.

II.    Compliance with FCA Requirements

       A district court should enforce an administrative subpoena as long as (1) the

inquiry is within the authority of the agency; (2) the demand is not too indefinite; and

(3) the information sought is reasonably relevant. E.E.O.C. v. Aerotek, Inc., 815 F.3d 328,

333 (7th Cir. 2016). “Under this familiar formulation, known as the Morton Salt test,

disclosure may be restricted where it would impose an unreasonable or undue burden

on the party from whom production is sought.” Id.; see United States v. Morton Salt Co.,

338 U.S. 632, 652, 70 S.Ct. 357, 94 L.Ed. 401 (1950).

       General Medicine does not assert the Government’s inquiry is outside its

authority, but argues the CIDs are overbroad, irrelevant, and unnecessary given that it

                                        Page 7 of 11
Case 3:20-mc-00053-NJR Document 13 Filed 12/07/20 Page 8 of 11 Page ID #540


has provided the Government with the identity of all practitioners who perform CPRs

and MMRs, numerous documents explaining the services and why they are performed,

and thousands of Medicare audit and Administrative Law Judge decisions. Thus, there

is no need to seek the same information from the nursing facilities. General Medicine also

contends the Government, rather than narrowing its years-long investigation, is now

embarking on a fishing expedition by asking the facilities if they have received “any

complaints” or have “any concerns” about General Medicine. See Blue Cross, Blue Shield

of Ohio v. Klein, 117 F.3d 1420 (6th Cir. 1997) (“[W]hile substantial deference is given to

CIDs and subpoenas, the government cannot merely engage in ‘arbitrary fishing

expeditions.”). General Medicine argues these inquiries, in addition to being overbroad,

are irrelevant to the Government’s investigation, which is focused on CPRs and MMRs.

Finally, General Medicine asserts the CIDs were issued in bad faith, considering the

Government waited a year after obtaining certain information to send the CIDs.

      In response, the Government argues that General Medicine’s claim that it has acted

in bad faith is unsupported and nothing more than speculation. Furthermore, it has a

valid purpose for issuing the CIDs: to assess whether General Medicine submitted false,

inflated claims to government insurers for medically unnecessary and excessive visits to

nursing home patients. The Government further asserts that each interrogatory requests

specific information that is that is relevant and material to the Government’s

investigation.

      After reviewing the interrogatories and the scope of the Government’s inquiry, the

Court finds that the CIDs seek information reasonably relevant to the United States’



                                      Page 8 of 11
Case 3:20-mc-00053-NJR Document 13 Filed 12/07/20 Page 9 of 11 Page ID #541


pending FCA investigation, are not unduly burdensome or overbroad, and do not seek

information already in the Government’s possession.

        Interrogatory No. 1 simply asks for the names of General Medicine practitioners

who have provided medical services to residents in the facility in the past 12 months. This

request is limited in time and is reasonably related to the Government’s investigation.

While the Government may already have the names of all practitioners who perform

CPRs and MMRs, this interrogatory narrows the list to those providers who, in the last

12 months, may have been involved in the activity under investigation.

        Interrogatory No. 2, which asks whether the facility has received any complaints

about General Medicine or a General Medicine practitioner during the past 12 months, is

not limited to any specific type of complaint about General Medicine or its practitioners.

As the Government explains, however, there are many different types of complaints that

could relate to the purpose of its investigation—i.e., “instances where General Medicine

was not providing the level of service that it billed to federal insurers.” (Doc. 4 at p. 12).

The Government further clarifies that Interrogatories 3 and 4 seek the nursing facilities’

perspective on resident care plans 1 and medication reviews, which clearly is relevant to

the investigation.

        Finally, Interrogatory No. 5 asks for information regarding any concerns the

facility has about General Medicine or any specific General Medicine practitioners,


1 General Medicine argues this question, while seemingly relevant, is actually misleading because the
“resident care plans” prepared and maintained by the facility is very different from the Care Plan Reviews
conducted each month by General Medicine practitioners (Doc. 12 at p. 11). The Government, in its
response, however, notes that it is requesting information “from the nursing facility about the nursing
facility’s procedures and experiences with General Medicine.” (Doc. 4 at p. 13). Given the limited role of the
Court in this action, the undersigned cannot say with certainty that the question is immaterial and
irrelevant to a lawful purpose of the agency. See Aerotek, Inc., 815 F.3d at 333.

                                              Page 9 of 11
Case 3:20-mc-00053-NJR Document 13 Filed 12/07/20 Page 10 of 11 Page ID #542


including any concerns about the frequency of visits, the quality of care being provided,

the time spent with residents, or any other issue. Again, the Court cannot say this

information is irrelevant to the Government’s investigation. And because the

Government is seeking the perspective of the nursing facilities, this is not information

already in the Government’s possession.

       The Court also cannot say the CIDs issued in bad faith or that enforcing them

would be an abuse of process. “[T]he party asserting that the agency acted in bad faith

bears a heavy burden of proof.” Markwood, 48 F.3d at 978 (citing United States v. LaSalle

Nat'l Bank, 437 U.S. 298, 98 S.Ct. 2357, 57 L.Ed.2d 221 (1978)). General Medicine has not

met that burden. General Medicine claims the CIDs were issued to harass and harm it

and to cause it to settle a collateral dispute. It further argues the CIDs were issued after

years of its cooperation with the Government, and with the Government’s knowledge

that the CIDs would harm its business. But General Medicine has presented no actual

evidence that the CIDs were issued with the intent to harass, cause General Medicine

harm, or entice it to settle some unspecified collateral dispute. Furthermore, the questions

are directed to nursing facilities that have direct knowledge of General Medicine’s

practices. While General Medicine is understandably frustrated by the length of the

investigation and the effect it is having on its business, that does not mean the CIDs were

issued in bad faith.

       That being said, the Court would be remiss not to express its concern regarding

the length of the Government’s investigation and the purported losses General Medicine

has incurred as a result. “Congress intended the false claims CID to provide the



                                      Page 10 of 11
Case 3:20-mc-00053-NJR Document 13 Filed 12/07/20 Page 11 of 11 Page ID #543


Department of Justice with a means to assess quickly, and at the least cost to the taxpayers

or to the party from whom information is requested, whether grounds exist for initiating

a false claim suit under 31 U.S.C. §§ 3729–32 . . . .” Markwood, 48 F.3d at 979. General

Medicine believes the investigation has been ongoing since 2015; the Government states

that it first “disclosed” to General Medicine that it was under investigation in November

2017. An investigation spanning at least three years is hardly a quick assessment. Yet, as

General Medicine concedes, this is not a qui tam action, and the Court, of course, has no

authority to compel the United States to file a False Claims Act case against it. Because

the CIDs were properly issued under 31 U.S.C. §ௗ3733, the Court must deny General

Medicine’s motion to set the CIDs aside. To conclude otherwise would constitute an

overstep of this Court’s limited authority in this action.

                                       CONCLUSION

       For the reasons set forth above, the Petition filed by General Medicine, PC, to set

aside certain Civil Investigative Demands (CIDs) (Doc. 2) is DENIED, and this action is

DISMISSED. The Clerk of Court is DIRECTED to enter judgment and close this case.

       IT IS SO ORDERED.

       DATED: December 7, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                      Page 11 of 11
